Citation Nr: 9929804	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  92-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  The propriety of the initial rating assigned following 
the grant of service connection for residuals of a medial 
meniscectomy of the right knee, and the subsequent rating of 
10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1965 to May 1972 
and from August 1972 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for a claimed back injury and granted service 
connection for status post medial meniscectomy of the right 
knee and assigned an initial noncompensable rating effective 
from May 16, 1990, the date of the initial claim.  By rating 
action in November 1998, the RO assigned a 10 percent rating 
for the service-connected residuals of a medial meniscectomy 
of the right knee, effective from the date of the initial 
claim.  The veteran has continued his appeal as to that 
issue. 

This matter came before the Board in January 1993, December 
1995, and October 1997, and was remanded to the RO on each 
occasion for further evidentiary development.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the right knee issue on appeal -- and a claim for an 
increased rating of a service connected disability.  
Accordingly, the right knee issue for appellate consideration 
is reflected on the first page of this decision in accordance 
with Fenderson.  

The Board notes that the claim for service connection for a 
back disorder will be discussed in the Remand following the 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected right knee disability was 
manifested by x-ray evidence of degenerative joint disease 
and range of motion was a fixed 10 degree loss of extension 
and flexion to 142 degrees, from May 16, 1990 to June 16, 
1994. 

3.  The veteran's service-connected right knee disability was 
manifested by x-ray evidence of degenerative joint disease 
and range of motion from 15 to 110 degrees, from June 17, 
1994 to August 4, 1996. 

4.  The veteran's service-connected right knee disability was 
manifested by x-ray evidence of degenerative joint disease 
and full range of motion from August 5, 1996 to the present.

5.  The veteran's service-connected right knee disability is 
also manifested by no more than moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for a separation initial evaluation of 10 
percent, and no more, from May 16, 1990 to June 16, 1994, for 
a right knee disability manifested by degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1998).

2.  The criteria for a separate evaluation of 20 percent, and 
no more, from June 17, 1994 to August 4, 1996, for a right 
knee disability manifested by degenerative joint disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (1998).

3.  A separate noncompensable evaluation is warranted, from 
August 5, 1996 to the present, for a right knee disability 
manifested by degenerative joint disease.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1998).

4.  The criteria for a 20 percent rating for a right knee 
disability manifested by instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§  4.7, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in October 1990, the RO granted service 
connection for status post medial meniscectomy of the right 
knee and assigned an initial non-compensable rating, under 
Diagnostic Code 5259, effective from the date of the initial 
claim.  

On VA examination in April 1991 the veteran reported that in 
January 1977, following an injury, he underwent a right knee 
arthrotomy with medial meniscectomy.  He claimed that in July 
1987, while working on a scaffold, the scaffold gave away and 
he fell, injuring both knees in the process.  Subsequent to 
the 1987 injury, he underwent arthroscopic surgery, and some 
elements were removed from the knee.  He claimed that since 
the injury in 1987, he had been unable to completely 
straighten his right knee.  He also complained of an unstable 
right knee.  It was noted that on forced bending there was a 
shift of the right knee joint, and the kneecap was abnormally 
wobbly.  Examination showed that his right knee was mildly 
flexed and he was unable to completely straighten out the 
knee.  There was no neurological weakness throughout both 
lower extremities.  His thighs and calves were equal in 
circumferential measurements.  Examination of the right knee 
showed a fixed 10 degree loss of extension, and flexion to 
145 degrees.  On forced flexion there was some subluxation of 
the knee joint proper, but there was no evidence of 
deficiency of the cruciate or collateral ligaments.  The 
kneecap was noted to be markedly unstable with marked medial 
subluxation.  McMurray's testing was negative.  X-rays showed 
degenerative changes in the right knee, with probable loose 
joint body. The pertinent diagnosis was residuals of repeated 
injuries of the right knee, pre-service and post-service, 
with old medial meniscectomy, more recent arthroscopic 
surgery, subluxating patellae and knee joint, and loss of 10 
degrees of extension.  

In January 1993 the Board remanded this matter to the RO for 
further evidentiary development.  In pertinent part, the 
Board noted that on VA examination in April 1991, the veteran 
reported sustaining a bilateral knee injury in July 1987, 
followed by surgery on the right knee.  The Board found that 
in light of the veteran's post-service bilateral knee injury, 
and his preexisting service-connected residuals of a right 
medial meniscectomy, that clinical findings referable to both 
knees would be helpful in determining the extent of his 
service-connected medial meniscectomy residuals.  The Board 
also indicated that clinical data regarding his post-service 
bilateral knee injury may be valuable in distinguishing 
pertinent symptomatology associated with his service-
connected medial meniscectomy residuals.  In that regard, the 
RO was directed to contact the veteran and request the names 
and addresses of any physicians and facilities from which he 
received treatment for his post-service bilateral knee 
injury, reported in the record as occurring in July 1987.  
After obtaining the appropriate authorizations, the RO was to 
obtain the records and associate them with the claims folder.  
The RO was also directed to schedule the veteran for a 
special VA orthopedic examination.  

On VA examination in June 1994 the veteran reported ongoing 
knee pain.  He claimed that he could go up stairs, but had 
problems descending stairs.  He indicated that the knee 
occasionally gave away.  He reported that because of his knee 
problems he could not run, lift, or twist.  He had an elastic 
brace.  Examination showed no atrophy in the lower extremity.  
The kneecap was noted to be hypermobile.  Strength testing 
showed essentially normal strength with normal sensation.  
Range of motion of the right knee was noted to be decreased, 
from 15 degrees to 110 degrees.  Examination of knee 
flexibility showed a 2 to 3+ Lachman's on the right and 
valgus instability with testing.  There was pain noted on the 
compression test.  On standing, the right knee was noted to 
be in a slight valgus positioning.  The veteran was able to 
ambulate for short periods without problems.  X-rays of the 
right knee, conducted in March 1993, showed several bony 
fragments, which were possibly freed joint bodies, and there 
was osteoarthritic changes medially, which were unchanged 
from 1991.  The impression was status post right knee 
meniscectomy, now with right knee decreased range of motion, 
anterior laxity, suggesting likely anterior cruciate injury, 
as well as mild osteoarthritic changes.  The examiner noted 
that it was impossible with the present information to 
comment on the degree of disability alone from the right knee 
meniscectomy.  The examiner indicated that it was likely that 
with the initial injuries, the veteran was likely predisposed 
to his construction accident, which resulted in his current 
deficits, and that, therefore, there was likely a 
relationship present.  

In December 1995 the Board remanded this matter to the RO for 
further evidentiary development.  Specifically, the Board 
directed the RO to obtain from the veteran the names and 
addresses of all medical care providers who treated him for 
his bilateral knee injury in July 1987, as well as the names 
and addresses of all medical care providers who treated him 
for any knee disorder following service.  The RO was then to 
schedule the veteran for a special VA orthopedic examination.  

In a letter dated in February 1996, the RO directed the 
veteran to provide the names and addresses of all medical 
care providers who had treated him for a bilateral knee 
injury, including surgery, in July 1987, and of all medial 
care providers who had treated him for any knee or back 
disorder following service.  The record reflects that the 
veteran did not respond to this letter.

On VA examination in August 1996 the veteran reported that he 
had not worked since 1985 and was not under a doctor's care.  
He reported that his right kneecap was mobile and he wore a 
brace, but was not wearing it that day.  Examination showed 
that he walked very sprightly, but seemed to favor his right 
knee on short testing.  The right knee measured a half inch 
greater in circumference than the left knee.  It was noted 
that when the veteran stood erect, he was asked to do a deep 
knee bend, and had to do it using only his left knee.  He 
could not go through a deep knee bend exercise in the usual 
fashion.  While laying on the examination table, he had full 
range of motion of the right knee.  The examiner noted that 
the restriction in the ability to do a deep knee bend had to 
do with weight bearing, and he was unable to do the deep knee 
bend in the ordinary way, being forced to do it solely 
supporting himself with the left knee and allowing his right 
knee to sink to the floor.  X-rays of the right knee showed 
progressive degenerative disease of the right knee.  

In a VA examination addendum dated in September 1996, the 
examiner noted that the veteran's arthroscopy performed 
because of the cartilaginous disease, the functional 
impairment of his right knee, and the current x-rays changes 
of the knee (degenerative disease), were attributable to a 
knee injury incurred in service, resulting from progressive 
degenerative changes attributed to the parachute jumping.  
The functional disability and the inability to perform active 
right deep knee bending had been previously noted by the 
examiner.  

In October 1997 the Board again remanded this matter to the 
RO for further evidentiary development.  The Board again 
noted that the clinical evidence concerning the veteran's 
1987 post-service bilateral knee injury may be valuable in 
considering the two issues on appeal.  The veteran's failure 
to respond to the RO's letters was noted.  It was also noted 
that while the RO, pursuant to the two prior remands, had 
already made an effort to obtain the information, the veteran 
had not been fully advised that his failure to cooperate 
could result in an adverse decision in his claim.  The Board 
directed that the veteran be requested to provide the name, 
address, and release of information from his employer in July 
1987 where he sustained the injury in a construction 
accident.  The RO was directed to request any records from 
the employer which related to the July 1987 injury.  The 
Board also directed that after obtaining releases from the 
veteran, the RO was to obtain copies of treatment records 
from Dr. Leonard Shall and from Norfolk General Hospital.  
The veteran was to be specifically advised that failure to 
cooperate could result in an adverse determination of his 
claim.  After the aforementioned evidence was obtained, the 
veteran was to be scheduled for an orthopedic examination.  

In a letter dated in November 1997, the RO provided the 
veteran with VA Form 21-4142's for him to complete and 
return, to enable the RO to obtain all treatment reports 
regarding the disabilities at issue, to include records from 
Dr. Leonard Shall and Norfolk General Hospital.  The veteran 
was also requested to provide a completed VA Form 21-4142 for 
his employer, regarding the injury sustained in a 
construction accident in July 1987.  The record reflects that 
the veteran did not respond to this letter from the RO.

On VA examination in June 1998, the veteran reported that he 
had pain in his knee that was "off and on".  He reported 
having to wear a knee brace and stated that the knee 
occasionally gave out for no reason.  The examiner requested 
that the veteran records from Dr. Leonard "Shah" (Shall) of 
Virginia Beach be obtained.  Examination showed that there 
was a scar on the right knee.  No obvious atrophy or 
fasciculations were noted.  Calf diameters were equal, 
approximately 33 centimeters.  Reflexes were absent at the 
right knee.  Sensory examination was grossly intact.  Motor 
examination was full.  Examination of the right knee showed 
that the patella was hypermobile, and there was clear 
instability with anterior drawer, and also instability with 
varus and valgus testing.  Under the heading "DeLuca 
Statement", the examiner noted that that any weakness, 
fatigue or incoordination was noted in this examination.  (We 
note that on the objective examination the motor examination 
was described as full).  With flare-ups, it was noted that 
the veteran may have decreased range of motion, but this 
could not be quantified without further examining him at that 
time.  The pertinent impression was right knee pain and 
disability as noted above, status post meniscectomy, with 
concurrent degenerative joint disease.  An x-ray of the right 
knee showed degenerative arthritis involving predominantly 
the medial compartment of the femoral tibial joint, unchanged 
from previously.  

In a VA examination addendum dated in July 1998, the examiner 
noted that there had been no change regarding the degree of 
disability associated with the veteran's right medial 
meniscectomy.  It was noted that the veteran was "mildly 
disabled" due to his right knee.  The final diagnosis was 
unchanged degenerative arthritis, right medial compartment of 
the femoral tibial joint.  

In August 1998 the RO sent another letter to the veteran, 
requesting that he complete the enclosed VA Form 21-4142's to 
enable the RO to request medical evidence from his employer 
in July 1987 as well as from Dr. Shall and Norfolk General 
Hospital.  The veteran was advised that "failure to 
cooperate could result in an adverse determination of your 
claim".  The record reflects that the veteran did not 
respond to this request. 

Analysis

The veteran contends that his service-connected right knee 
disability is more disabling than the 10 percent evaluation 
which has been assigned.  Both the veteran and his 
representative contend that his service-connected right knee 
disability should be rated under Diagnostic Code 5257, and 
not Diagnostic Code 5259.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  The Board is also satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

In this regard, the Board notes that the veteran has 
essentially failed to cooperate with the RO's repeated 
attempts to obtain information pertaining to a July 1987 knee 
injury, as well as to obtain treatment records from private 
physicians.  In that regard, the veteran has been provided 
numerous opportunities to submit the requested information.  
The Board notes that "the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Although the veteran has failed to cooperate with the request 
to submit additional information, he did cooperate for the 
scheduled physical examination.  We find that in regard to 
determining the rating to be assigned for his knee 
disability, the evidence is adequate for the Board to 
consider this issue.  The issue of service connection for the 
veteran's back disability will be discussed in the remand 
portion of this decision. 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  For the application of 
this schedule, accurate and fully descriptive medical 
examinations are required, with emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Recently, the Court noted 
a distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice know as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that Diagnostic Codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  In Johnson v. Brown, 9 Vet. 
App. 7 (1996), the Court noted that since Diagnostic Code 
5257 (impairment of the knee) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  In an August 1998 opinion, 
the VA General Counsel concluded that for a knee disability 
rated under Diagnostic Code 5257, a separate rating for 
arthritis may, notwithstanding the July 1997 opinion, also be 
based on x-rays findings and on painful motion pursuant to 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 14, 1998.  

The veteran's service-connected right knee disability was 
initially assigned a noncompensable evaluation under 
Diagnostic Code 5259.  The initial rating was subsequently 
increased to 10 percent disabling under Diagnostic Code 5259.  
Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Based on the evidence of record, the Board concludes that the 
veteran's right knee disability is most appropriately rated 
under Diagnostic Code 5257, and accordingly, a separate 
evaluation for arthritis and limitation of motion is also 
warranted.  

Knee impairment manifested by severe recurrent subluxation or 
lateral instability of the knee is assigned a 10 percent 
disability rating.  Knee impairment manifested by moderate 
recurrent subluxation or lateral instability of the knee is 
assigned a 20 percent disability rating.  A 30 percent rating 
is assigned for severe recurrent subluxation or lateral 
instability.  Diagnostic Code 5257.  

The Board finds that the veteran's current evaluation of 10 
percent does not fully contemplate the level of disability 
due to instability in the right knee.  The medical evidence 
of record pertaining to treatment for the right knee shows 
that the veteran has consistently complained of the right 
knee giving out.  Additionally, on VA examination in 1991 it 
was noted that on forced bending there was a shift of the 
right knee joint, and the kneecap was abnormally wobbly.  The 
kneecap was noted to be markedly unstable with marked medial 
subluxation.  On VA examination in January 1994 the kneecap 
was noted to be hypermobile, and examination of knee 
flexibility showed a 2 to 3+ Lachman's on the right and 
valgus instability with testing.  On VA examination in 1998 
he reported having to wear a knee brace and stated that the 
knee occasionally gave out for no reason.  Examination of the 
right knee showed that the patella was hypermobile, and there 
was clear instability with anterior drawer, and also 
instability with varus and valgus testing.  Accordingly, 
based on the veteran's subjective complaints and the 
objective findings, the Board concludes that the objective 
manifestations more nearly approximate the criteria for a 
higher rating of 20 percent for moderate recurrent 
subluxation or lateral instability and no more under 
Diagnostic Code 5257.  Objective medical evidence to suggest 
severe subluxation or lateral instability are not present in 
the record.

In arriving at this conclusion the Board has considered the 
propriety of "staged ratings" as mandated by the Court in 
the case of Fenderson, supra.  However, there has been no 
significant difference in the level of the right knee 
disability throughout the years.  Accordingly, the Board 
concludes that a higher initial 20 percent rating is 
warranted for the portion of the veteran's right knee 
disability manifested by instability. 

As discussed above the veteran is entitled to a higher 
initial rating of 20 percent, but no more, based on 
instability of the right knee.  The Board notes, consistent 
with the opinions set forth above, that the veteran also has 
additional right knee disability manifested by osteoarthritis 
and limitation of motion of the right knee.  This disability 
is rated under Diagnostic Codes 5010, 5003, 5260, 5261 which 
provide for rating degenerative arthritis of the knee based 
on limitation of motion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5003.  A noncompensable rating is assigned if flexion of 
the knee is limited to 60 degrees or extension is limited to 
5 degrees.  A 10 percent rating is warranted if the evidence 
shows limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  A 20 percent rating is warranted if 
the evidence shows limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  See Diagnostic Codes 
5260, 5261, respectively.  Range of motion of the knee is 
from 0 degrees to 140 degrees in flexion and extension.  
38 C.F.R. § 4.71, Plate II.  

The Board finds that, as dictated in Fenderson, the veteran 
is entitled to staged ratings, based on the objective 
evidence or record.  First, the Board notes that on VA 
examination in April 1991 the veteran's right knee was noted 
to be mildly flexed, and he was unable to completely 
straighten his right knee.  Examination of the right knee 
showed a fixed 10 degree loss of extension and flexion to 142 
degrees.  X-rays showed degenerative changes in the right 
knee.  Accordingly, an initial rating of 10 percent and no 
more, is warranted, pursuant to Diagnostic Code 5261, for the 
veteran's service-connected right knee disability, manifested 
by arthritis, from the date of the initial claim, May 16, 
1990, up to the date of the VA examination on June 17, 1994.

On VA examination in June 1994, range of motion of the right 
knee was noted to be decreased, from 15 degrees to 110 
degrees.  Accordingly, a rating of 20 percent and no more, is 
warranted, pursuant to Diagnostic Code 5261, for the 
veteran's service-connected right knee disability, manifested 
by arthritis and limitation of motion, from the date of the 
VA examination, June 17, 1994, up to the date of the VA 
examination on August 5, 1996.

On VA examination in August 1996, when the veteran was asked 
to do a deep knee bend, he had to do it using only his left 
knee, and could not go through a deep knee bend exercise in 
the usual fashion.  The examiner noted that the restriction 
in the ability to do a deep knee bend had to do with weight 
bearing.  However, while laying on the examination table, he 
had full range of motion of the right knee.  On VA 
examination in 1998, no loss of motion was described.  In 
addition, the examiner reported that motor examination was 
full without obvious atrophy or fasciculations.  The examiner 
also commented that with flare-ups, the veteran "may have" 
decreased range of motion; however, no additional objective 
disability was reported present.  Accordingly, since there is 
no current evidence of compensable limitation of motion, no 
more than a separate noncompensable rating is warranted from 
the date of that VA examination, August 5, 1996 to the 
present.  

Additionally, there is no evidence warranting a separate 
compensable rating pursuant to VAOPGCPREC 9-98, which 
provides that a separate rating for arthritis may be based on 
x-rays findings and painful motion under 38 C.F.R. § 4.59 and 
Diagnostic Code 5003.  Although there is x-ray evidence of 
osteoarthritis, there is no current evidence of limitation of 
motion, pain on use, or objective evidence of weakened 
movements, excess fatigability, and incoordination.  
Accordingly, the Board concludes that the objective findings 
do not satisfy the criteria for a separate compensable rating 
from August 5, 1996 to the present.  The Board notes that the 
veteran's service-connected right knee disability is 
primarily manifested by instability, which has been 
adequately considered and evaluated as discussed above.  


ORDER

Entitlement to a separate initial rating of 10 percent for 
residuals of a medial meniscectomy of the right knee, 
manifested by degenerative joint disease, is warranted from 
May 16, 1990, to June 16, 1994, subject to the law and 
regulations controlling the award of monetary benefits.

Entitlement to a separate initial rating of 20 percent for 
residuals of a medial meniscectomy of the right knee, 
manifested by degenerative joint disease, is warranted from 
June 17, 1994, to August 4, 1996, subject to the law and 
regulations controlling the award of monetary benefits.

Entitlement to a separate noncompensable rating for residuals 
of a medial meniscectomy of the right knee, manifested by 
degenerative joint disease, is warranted from August 5, 1996 
to the present.

Entitlement to a separate initial rating of 20 percent for 
residuals of a medial meniscectomy of the right knee, 
manifested by instability, is warranted, subject to the law 
and regulations controlling the award of monetary benefits.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  


On VA examination in September 1996 the examiner opined that 
the degenerative arthritis and disc changes in the 
lumbosacral spine may be related to "back injury" from 
parachuting or possibly from "favoring" his right knee.  It 
was also noted that degenerative changes are seen in 
individuals of the veteran's age, not associated with 
specific trauma.  In the October 1997 the Board noted that 
this opinion, without comment concerning the reported injury 
in 1987, was not adequate.  

Accordingly, in the October 1997 remand, the Board 
specifically directed the RO to schedule the veteran for an 
orthopedic examination to, in part, determine the nature and 
etiology of any current back disability.  The examiner was to 
opine whether any current back disorder was as likely as not 
related to the service-connected right medial meniscectomy, 
or an event of service origin.  While the veteran underwent 
an orthopedic examination in June 1998, and the diagnosis was 
chronic low back pain, more likely related to degenerative 
joint disease, the examiner did not indicate whether the 
current back disorder (degenerative joint disease) was 
related to the service-connected right medial meniscectomy or 
an event in service.  The Board notes that it is unclear as 
to why the examiner did not address the issue of the etiology 
of the veteran's back disorder.  It is also unclear whether 
the absence of the requested medical evidence (records from 
the veteran's reported injury in July 1987 and treatment 
records from Dr. Shall and Norfolk General Hospital) may 
prevent the examiner from providing such an opinion.  The 
Board notes that the examiner specifically indicated in the 
examination report that the records from Dr. Shall should be 
obtained.  In that regard, the Board finds that this matter 
must be remanded in order for the examiner to comply with the 
prior Remand orders or to clarify why compliance is not 
possible.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO, and  recognizes 
that another remand will only further delay the adjudication 
of the veteran's appeal, which has been pending since 1991.  
However, there has been a failure to comply with one of the 
terms of the Board's October 1997 remand order, thus 
rendering the record incomplete and impeding the Board's 
review of this issue.  These developmental deficiencies must 
be addressed prior to the Board rendering a decision.  In 
light of the Court's directive to the Board regarding 
remands, the Board is compelled to remand this case for the 
RO to fully comply with the Board's remand of October 1997.  
Stegall v. West, 11Vet. App. 268 (1998).  In Stegall the 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Hence, the Board must remand 
this matter for compliance with its remand.

In view of the foregoing, appellate action is again deferred, 
and the case is REMANDED to the RO for the following action:

1.  The claims folder, and a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the June 1998 VA 
examination.  The examiner should provide 
an opinion as to the nature and etiology 
of any back disorder present, and should 
opine whether it is as likely as not to 
be related to the service-connected 
residuals of a medial meniscectomy of the 
right knee, or an event of service 
origin.  The examiner's opinion(s) should 
include consideration of all of the 
evidence in the claims folder.  If the 
examiner from June 1998 is not available, 
then the veteran should be scheduled for 
a VA orthopedic examination to determine 
the nature and etiology of any current 
back disability.  The examiner should 
provide an opinion as to the nature and 
etiology of any back disorder present, 
and should opine whether it is as likely 
as not to be related to the service-
connected residuals of a medial 
meniscectomy of the right knee, or an 
event of service origin.  The claims 
folder, as well as a copy of this remand, 
should be made available to the examiner 
for review.  Accordingly, the examiner's 
opinion(s) should include consideration 
of all of the evidence in the claims 
folder.  If the examiner is unable to 
provide such an opinion, the examiner 
should clarify the reasons.  The examiner 
should provide full rationale for any 
opinions expressed.

2.  The RO should review the 
aforementioned remand orders and ensure 
that there has been full compliance.  The 
RO should then review the claim.  If the 
claim remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and be given the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals







